DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/11/2021 has been considered by the examiner.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Jong Wan Suh (79,350) on 04/13/2021.

4.	The application has been amended as follows: 
In the Claims (3/16/2021):
Replace claim 1 with the following:
1. (Currently Amended) A method of transmitting, by a base station, a channel state information (CSI)-reference signal (RS) in a wireless communication system, the method comprising:

transmitting, to a user equipment (UE), the control information; and
transmitting, to the UE, the CSI-RS through the same antenna port on the plurality of CSI-RS resources based on the control information,
wherein areand located at different symbol locations in the single slot, and only one [[each ]]of the plurality of CSI-RS resources is located at a single symbol in the single slot, and
wherein different symbol locations of the plurality of CSI-RS resources in the single slot are not contiguous.

Replace claim 19 with the following:
19. (Currently Amended) A method of receiving, by a user equipment (UE), a channel state information (CSI)-reference signal (RS) in a wireless communication system, the method comprising:
receiving, from a base station, configuration information for a plurality of CSI-RS resources, wherein the configuration information comprises control information indicating that an antenna port for the plurality of CSI-RS resources  configured for tracking at least one of a time or a frequency is the same;
receiving, from the base station, the CSI-RS through the same antenna port on the plurality of CSI-RS resources based on the control information; and
tracking at least one of the time or the frequency based on the CSI-RS,
wherein are and located at different symbol locations in the single slot, and only one [[each ]]of the plurality of CSI-RS resources is located at a single symbol in the single slot, and
wherein different symbol locations of the plurality of CSI-RS resources in the single slot are not contiguous.



20. (Currently Amended) A terminal configured to receive a channel state information (CSI)-reference signal (RS) in a wireless communication system, the terminal comprising:
a transmitter configured to transmit a wireless signal;
a receiver configured to receive a wireless signal;
at least one processor; and
at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor perform operations comprising:
receiving, from a base station, configuration information for a plurality of CSI-RS resources, wherein the configuration information comprises control information indicating that an antenna port for the plurality of CSI-RS resources configured for tracking at least one of a time or a frequency is the same;
receiving, from the base station, the CSI-RS through the same antenna port on the plurality of CSI-RS resources based on the control information; and
tracking at least one of the time or the frequency based on the CSI-RS,
wherein are and located at different symbol locations in the single slot, and only one [[each ]]of the plurality of CSI-RS resources is located at a different single symbol in the single slot, and
wherein different symbol locations of the plurality of CSI-RS resources in the single slot are not contiguous.


Allowable Subject Matter
5.	Claims  1, 3, 9-12, 15-17, 19-20, 24-31 are allowed over the prior art of the record.
The following is an examiner’s statement of reasons for allowance: 
The prior art of the record does not teach or suggest alone or in combination the claimed 

located at different symbol locations in the single slot, and only one of the plurality of CSI-RS resources is located at a single symbol in the single slot, and
wherein different symbol locations of the plurality of CSI-RS resources in the single slot are not contiguous, as recited by independent claims 1, 19, and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noh et al. (U.S. 2020/0059874) [0007] discloses: “In addition, the CSI-RS may have one antenna port. Resource elements (REs) to which the CSI-RS is mapped may be separated by four subcarrier intervals on a frequency axis and separated by four OFDM symbol intervals on a time axis. The CSI-RS may be located in fifth and ninth OFDM symbols of a slot.”




Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        04/14/2021